DETAILED ACTION
Election/Restrictions
Claims 1 thru 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/22.
Applicant's election with traverse of Species I (Figs. 1-7) in the reply filed on 4/6/22 is acknowledged.  The traversal is on the ground(s) that in order to allow rejoinder of any non-generic claims that may be added at a later date and that this application does contain generic claims.  This is not found persuasive because the applicant has not provided any argument regarding the generic claims.  However, applicant is reminded that any claims that include all the limitations of an allowable claim are subject to rejoinder, and may be subsequently allowed.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat conductive member that is provided between the electronic component and the heat storage portion, and the heat receiving surface (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant states “a heat conductive member that is provided between the electronic component and the heat storage portion, and the heat receiving surface’; however, it appears (see, for example, FIG. 5) that the heat conductive member 30 is only between the heat dissipation portion 10, and the rest of the structure 1A.  Appropriate clarification and/or correction are required.  Also, it is unclear how a contact surface of a heat dissipation portion can be in contact with an electronic component as stated in claim 1 when there is a heat conductive member (as stated in claim 2).  See, for example, FIG. 5 wherein the applicant shows the heat conductive member 30 completely blocking the heat dissipation portion 10 from the electronic component 2, and therefore it is unknown how a contact surface can be in contact with an electronic component because of the intervening conductive member.  Further, the applicant states the heat conductive member being between three structures (i.e. electronic component, heat storage portion and heat receiving surface) instead of two.  Appropriate clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	In view of the 112 rejection above, claim(s) 1, and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. US 2019/0348406 A1.  Nakano discloses (see, for example, FIG. 1) a heat dissipation structure comprising a heat dissipation portion 124, contact surface, electronic component 104d, and heat storage portion 126.  The heat storage portion 126 is a dielectric material, which is a material capable of storing heat.  It is stored inside the heat dissipation portion 124.
Regarding claim 2, see, for example, FIG. 1 wherein Nakano discloses a thermal interface material (i.e. heat conductive member) may be optionally included.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	In view of the 112 rejection above, claims 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al US 2019/0348406 A1 as applied to claims 1, and 2 above, and further in view of Ma US 6,791,847 B2  Nakano does not disclose a housing that accommodates the heat storage portion and the electronic component, wherein the heat storage portion has a heat storage opening portion in which the electronic component is positioned and 3518P015540001 PYZA-19153-US: FINALsurrounds the electronic component, the heat storage portion is assembled from one side in an axial direction of the heat storage opening portion to the housing and the electronic component is assembled from the other side in the axial direction to the housing, and the housing includes a housing opening portion which is positioned inside the heat storage opening portion in the axial direction and into which the electronic component is inserted.  However, Ma discloses (see, for example, FIG. 3) a housing 54/50 that holds a heat storage portion 30’ which contains a heat storage opening 34 that surrounds an electronic component 52.  The housing opening portion 54 is positioned inside the heat storage opening portion 34.  It would have been obvious to one of ordinary skill in the art to have a housing that accommodates the heat storage portion and the electronic component, wherein the heat storage portion has a heat storage opening portion in which the electronic component is positioned and 3518P015540001 PYZA-19153-US: FINALsurrounds the electronic component, the heat storage portion is assembled from one side in an axial direction of the heat storage opening portion to the housing and the electronic component is assembled from the other side in the axial direction to the housing, and the housing includes a housing opening portion which is positioned inside the heat storage opening portion in the axial direction and into which the electronic component is inserted in order to prevent the heat dissipation structure from sliding when implemented into more robust devices such as computers, etc.
Regarding claim 4, see the rejection for claim 4 above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
April 29, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815